Citation Nr: 1115260	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-43 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for ear pain. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from September 2001 to March 2002.  He has also had unspecified periods of inactive duty for training (INACDUTRA) and possibly active duty for training (ACDUTRA) in the United States Coast Guard Reserves between September 1977 and March 2006.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California, which denied service connection for bilateral hearing loss, tinnitus and ear pain.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that during his reserve training he served as a range master and was exposed to acoustic trauma at the firing range which contributed to his hearing loss, tinnitus and ear pain.  The Veteran also reported that he was a range master in his civilian position as a sheriff.  The Veteran's statements regarding his exposure to acoustic trauma injuries during service have been deemed credible.  

In April 2008 a VA audiometric examination resulted in the diagnoses of bilateral hearing loss and tinnitus.  In a June 2008 addendum to the report of that examination, the examiner, the VA audiologist who had examined the Veteran noted that a review of the claims indicated that the earliest medical examination of record in September 1980 resulted in a diagnosis of hearing loss.  The VA audiologist also described an October 2003 letter from Dr. J.R., in which Dr. J.R. had stated that he had evaluated the Veteran for civilian disability purposes and concluded that "hearing loss and tinnitus is consistent with chronic noise exposure over a long period of time and is consistent with his employment as a sheriff."  The VA audiologist opined that the Veteran's hearing loss and tinnitus were not results of military noise exposure, explaining that as the Veteran's hearing loss and tinnitus existed prior to active duty service, it was more likely than not a result of his noise exposure as a sheriff.  As the examiner found that hearing loss existed prior to active duty service (noted in September 1980 despite the Veteran's reserve duty began in 1977) it appears that in reaching her conclusion she may have only considered the Veteran's period of continuous active duty service from September 2001 to March 2002, and not his entire reserve period.  Additionally she did not address the comment on the September 1980 medical examination which found that the Veteran's hearing acuity had decreased since the last exam. 

The VA examination is inadequate as it did not consider the Veteran's entire period of active service.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An additional VA examination is required to determine whether the Veteran's hearing loss and tinnitus was caused or aggravated by acoustic trauma injury in service. 

Secondly, the VA audiologist reported that the matter of etiology of the Veteran's reported ear pain would need to be addressed by an ear, nose and throat physician.  However no other examinations were conducted; as such a separate ear, nose and throat examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain verification of the Veteran's dates of service in the United States Coast Guard Reserve, to include verification of all dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from the National Personnel Records Center in St. Louis, Missouri, or through other official channels, as necessary.  

Any records or information obtained must be made part of the claims folder.  The search effort should be documented in the claims folder and if any such effort produces negative results, documentation to that effect should be placed in the claims file.

2.  Schedule the Veteran for a VA audiometric examination to determine whether the Veteran's bilateral hearing loss and tinnitus were related to service, including exposure to acoustic trauma injury in service. 

The claims file, including the personnel records, must be made available to and reviewed by the examiner in connection with the examination.  

The examiner should provide an opinion on whether it is at least as likely as not (at least a 50 percent probability) that bilateral hearing loss and/or tinnitus was caused or aggravated by repeated acoustic trauma injury in service. 
A complete rationale for any opinions expressed should be provided.

3. Schedule the Veteran for a VA examination with an ear, nose and throat physician to determine whether the Veteran has any current ear disability, to include complaints of sharp inner ear pain.   

If the Veteran has an ear disability, provide an opinion as to whether it is at least as likely as not that any ear disability was caused or aggravated by service, to include acoustic trauma injury in service. 

4.  Thereafter, review the claims file to ensure that all of the foregoing requested development has been completed, and pursue any development required by the record at hand, including further medical examination.  In particular, review the requested examination report and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, implement corrective procedures.  

5.  Thereafter, readjudicate the Veteran's claims for service connection for bilateral hearing loss, tinnitus and ear pain.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until he is notified by; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims for service connection and result in a denial.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


